UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June 2, 2016 CHROMADEX CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-53290 26-2940963 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10005 Muirlands Boulevard, Suite G, Irvine, California, 92618 (Address of principal executive offices, including zip code) (949) 419-0288 (Registrant's telephone number, including area code) Copies to: Harvey Kesner, Esq. 61 Broadway, 32ndFloor New York, New York 10006 Phone: (212) 930-9700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The final voting results for the matters submitted to a vote of our stockholders at our annual meeting of stockholders held on June 2, 2016, which are described in detail in our definitive proxy statement filed with the Securities and Exchange Commission (the “SEC”) on April 12, 2016 and in addendum to our definitive proxy statement filed with the SEC on May 12, 2016, are as follows: 1. The election of six directors to serve until the next annual meeting of stockholders and thereafter until their successors have been elected and qualified (*): For Withheld Broker Non-votes FRANK L. JAKSCH, JR. STEPHEN BLOCK REID DABNEY STEPHEN ALLEN JEFF BAXTER ROBERT FRIED 2. Ratification of the appointment of Marcum, LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2016 (*): For Against Abstain Broker Non-votes (*) The voting results have been adjusted to reflect a 1 for 3 reverse stock split which the Company effected on April 13, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHROMADEX CORPORATION Date: June 6, 2016 By: /s/ THOMAS C. VARVARO Thomas C. Varvaro Chief Financial Officer
